DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
At least page 4, line 11 of applicant’s specification filed 4/26/2021 refers to Fig. 10A which is not labeled in the drawings filed 4/26/2021;
Figs. 43 and 44 appear to contain image labels which are upside-down.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the curve information" in line 10.   The claim introduces “curve information” in line 3, but later refers to the same term as “the curve information acquired”.  Accordingly, the claim introduces both “the curve information” and “the curve information acquired”, one of which lacks antecedent basis.  As such, there is insufficient antecedent basis for this limitation in the claim.  For purposes of interpretation, both terms are interpreted as “the curve information acquired”.
Claims 2-14 depend from claim 1 and incorporate the same indefinite language as recited in claim 1. 
Claim 14 recites the limitation "the curve information" in line 2, which is indefinite for the same reasons as the language in claim 1 for lacking antecedent basis.  

Allowable Subject Matter
Claims 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per claim 15, the prior art pertinent to applicant's disclosure teaches the following elements:
Hirai (WO 2017/138076, published 8/17/2017 with corresponding English publication US 20190012075 – citations made to English publication) discloses an input display control method comprising acquiring curve information indicating curve; (Par. 56 of Hirai: curve indicated by the curve information output from the locus determining unit 4) acquiring a character string (Paras. 54 and 56 of Hirai: character string output from the character string recognizing unit 5); and performing processing of generating display information for displaying the character string acquired along the curve indicated by the curve information acquired, (Par. 56 of Hirai: displaying the character string output from the character string recognizing unit 5 along the curve indicated by the curve information output from the locus determining unit 4), by a display control unit (Par. 70 of Hirai: processing circuits; Fig. 3 and Paras. 73-74: processor 42), wherein the process extends the curve by determining a shape of an extension part of the curve on a basis of the curve indicated by the curve information when determining that a length of the curve indicated by the curve information acquired is shorter than a length of the string acquired (Par. 57 of Hirai: determining that a part of the character string output from the character string recognizing unit 5 cannot be displayed along the curve indicated by the curve information acquired by the curve information acquiring unit 9 because the length of the curve is short, the display control unit 12 performs processing of determining the shape of an extended part of the curve from the shape of the curve, extending the curve, generating 
	The prior art fails to disclose extending the curve as claimed, comparing the length of the curve with the length of the character string acquired when the curve reaches ends of a display area of a display, and then further extending the curve to a virtual area which is an area surrounding the display area when determining that a part of the character string acquired protrudes out of the display area of the display since a length of the character string acquired is longer than the length of the curve, and generating the display information by disposing the part of the character string in the virtual area along the curve.

As per independent claim 16, the claim is allowed for the same reasons as independent claim 15.

Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kim (US 2014/0163983 A1) discloses acquiring curve information indicating curve; (Fig. 10 and Par. 75 of Kim: user input 1040 forms curved line) and generating display information for displaying the character string acquired along the curve indicated by the curve information acquired, (Fig. 10 and Par. 76 of Kim: sequentially display texts in the text output interface 1030 along the curved line formed by the user input 1040).

Oh et al. (US 2011/0016390 A1) discloses a curve reaching ends of a display area of a display, (Par. 45 of Oh: dragged input signal deviates from displayed area on touch screen; Fig. 10 and Par. 79: extended virtual area including elements 1003,1004, 1004, and curve outside display area of display), where graphical elements protrude out of the display area of the display (Fig. 10 of Oh shows element 1003 protruding outside screen display area 1000, as well as elements 1004, 1005 which are part of menu, discussed in Par. 79).  The claims are distinguished from Oh by extending the curve to the virtual area which is an area surrounding the display area, rather than moving the extended area into the display area.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616